DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 10/20/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that “in the first position of the first bar and the second bar the first bar engages a first roller of the roller assembly and the second bar engages a second roller of the roller assembly” however, claim 4, from which it depends, requires that the bars be moveable between “a first position away from a respective first roller assembly and second roller assembly”.  Further, claim 4 recites “a second position wherein the first bar and the second bar engages a respective roller”.  Accordingly, it is unclear whether claim 6 is referring to the second position where the rollers are engaged or the first position where the rollers are away.  As best understood, claim 6 is directed to the second position consistent with the requirements of claim 4.
Claims 7-10 stand rejected as dependent from indefinite claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Martin et al. (US Patent No. 4,859,270).
Claim 1:
	Martin teaches an infeed assembly (20, figures 1-12) for feeding a web (abstract), the infeed assembly comprising: a first reel (56) carrying a first web (94) and a second reel (58) carrying a second web (78) (c. 4, l. 24-31); a first guide assembly (96, 176, 178) associated with the first reel and a second guide assembly (82, 174, 178) associated with the second reel, the first guide assembly comprising a first guide plate (176, 178) for supporting the first web (94) as it is fed to the conveyor assembly (downstream exit of 78 after 92; c. 5, l. 3-4) and the second guide assembly comprising a second guide plate (174, 178) for supporting the second web as it is fed to the conveyor assembly (figures 1-3); a first roller assembly (98) associated with the first reel and a second roller assembly (84) associated with the second reel; each of the first roller assembly and the second roller assembly are configured to queue an end portion of a respective first web or respective second web in position to be fed to the conveyor assembly while the other of the first web and the second web is in operation and being fed to the conveyor assembly (queued end 188 shown on first reel 56 in figure 1).
	With respect to the infeed assembly being for feeding the web to a conveyor assembly of an article selection and placement assembly, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Here, the web feeding assembly of Martin is inherently capable of feeding the web to any manner of downstream web processing devices wtihout structural modification to the claimed infeed assembly.
Claim 2:
	Martin teaches that each of the first roller assembly (98) and the second roller assembly (84) is moveable between an operative position (second reel 58 is operative in figure 1) wherein the roller assembly transitions a respective one of the first web and the second web to the conveyor assembly and an idle position (first reel 56 is idle in figure 1) wherein the roller assembly is spaced apart from the conveyor assembly (figure 1).
Claim 3:
	Martin teaches a first cylinder assembly (166) operatively connected to the first roller assembly and a second cylinder assembly (154) operatively connected to the second roller assembly (Note that all of the cylinder assemblies 124, 144, 154, 158 and 166 are operatively connected to both roller assemblies to effect the splicing operation).
Claim 4:
	Martin teaches that each of the first cylinder assembly (166) and the second cylinder (154) assembly comprises an air cylinder (pneumatic), a first bar (168), and a second bar (150), the first bar and the second bar being moveable between a first position away from a respective first roller assembly and second roller assembly (figure 2) and a second position wherein the first bar and the second bar engages a respective roller of the respective first roller assembly and second roller assembly (figure 11).
Claim 5:
	Martin teaches that the first position of the first bar and the second bar corresponds to a de-energized position of the air cylinder and the second position corresponds to an energized position of the air cylinder (figures 2 and 11).
Claim 6 (as best understood):
	Martin teaches that in the second position of the first bar and the second bar the first bar engages (168) a first roller (98) of the roller assembly and the second bar (150) engages a second roller (84) of the roller assembly (figure 11).
Claim 7:
	Martin teaches that the first position of the first bar and the second bar corresponds to a queued position of a respective one of the first web and the second web (figure 2), wherein the first web is pinched (by 108, 98) between (located between) the first bar (168) and the first roller (98).
Claim 8:
	Martin teaches that a respective first roller assembly and second roller assembly is moveable with a respective first cylinder assembly and second cylinder assembly from the idle position to the operative position adjacent the conveyor assembly with the respective one of the first web and the second web in the queued position (figures 2 and 11).
Claim 9:
	Martin teaches pins (118) that protrude between the respective first roller (98) and second roller (84) in the idle position of the respective first roller assembly and second roller assembly (figures 2-4).
Claim 10:
	Martin teaches that the pins (118 via 114 and 116) engage respective openings in the respective first web and second web in the queued position (figures 2-4; c. 6, l. 13-34).
Claim 11:
	Martin teaches an infeed assembly (20, figures 1-12) for feeding a web (abstract) comprising a first reel (56) carrying a first web (94) and a second reel (58) carrying a second web (78) (c. 4, l. 24-31), a first guide assembly (96, 98, 114, 116, 118, 176, 178) associated with the first reel and a second guide assembly (82, 84, 114, 116, 118, 174, 178) associated with the second reel, each guide assembly comprising a queuing member (114, 116, 118) configured to queue the end portion (188) of a respective web in position to be loaded into the machine while the other web is being used by the machine (figure 2).
With respect to the infeed assembly being for feeding the web to a conveyor assembly of an article selection and placement assembly, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Here, the web feeding assembly of Martin is inherently capable of feeding the web to any manner of downstream web processing devices wtihout structural modification to the claimed infeed assembly.
Claim 12:
	Martin teaches that the queuing member (114, 116, 118) is a roller block cooperating with pins (118) that hold the web in a predetermine position (between blocks 114, 116).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726